Citation Nr: 0925475	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss with tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

In this case, the RO denied service connection for bilateral 
hearing loss in a July 2007 rating decision.  The Veteran's 
service treatment records are negative for any complaints, 
diagnoses, or treatments for hearing loss.  In an October 
1950 pre-indoctrination medical examination normal hearing 
was reported.  Service treatment records report an October 
1951 accident in which the Veteran accidentally discharged 
his M1 Rifle while his hand was over the muzzle of the gun.  
An investigation report dated October 1951 documents the 
Veteran's account of the accident where he claims that he 
grabbed his rifle in assistance of rising from the ground and 
the weapon was discharged.  Following the accident, in a 
December 1951 service treatment report, it was noted that the 
Veteran had no difficulty in hearing, no tinnitus, and his 
hearing was normal to the whispered voice.  In an October 
1952 separation examination normal hearing was noted.  Post-
service treatment records associated with the claims file are 
silent regarding any complaints, diagnoses, or treatments for 
hearing loss. 

The Veteran submitted his original claim for hearing loss in 
February 2007.  He stated that ever since his discharge from 
service he had been suffering from ringing in his ears and 
hearing loss.  The Veteran reported that he was issued 
hearing aids by VA in his February 2007 statement.  VA 
treatment records dealing with hearing loss and/or tinnitus 
are not associated with the claims file, with the exception 
of an October 2007 VA treatment record that simply states 
"confidential audiology summary" and provides no further 
information.  Despite the absence of VA audiology records, it 
appears that the Veteran received VA treatment for hearing 
because he was issued hearing aids by a VA treatment 
facility.  There is also no record of a VA audiology 
examination associated with the claims file.  

Consequently, the Board finds that a remand is necessary to 
obtain the VA treatment records.  Any earlier VA medical 
records (or any concerning more recent evaluation and/or 
treatment) should be obtained and associated with the claims 
file for consideration.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA has constructive, if not actual, notice and 
possession of this additional evidence because it is 
generated within the federal system).

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of his 
claimed hearing disability.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in service connection disability 
compensation claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The Board finds that a 
thorough VA audiology examination is necessary, which 
includes an opinion addressing the question of whether the 
Veteran has a current hearing disability that is causally 
linked to service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for bilateral hearing loss 
and/or tinnitus.  All VA treatment records 
pertaining to hearing loss and tinnitus 
must be obtained and associated with the 
claims folder.  After the Veteran has 
signed the appropriate releases, any 
identified private treatment records 
should be obtained and associated with the 
claims file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.  

2.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran should be 
scheduled for a VA audiology examination.  
All indicated tests and studies are to be 
performed, and a comprehensive 
recreational, and occupational history are 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based on the results of audiometric 
testing, the physician should specifically 
indicate, which respect to each ear, 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether, notwithstanding 
the first diagnosis post service, it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that such 
disability is the result of injury or 
disease incurred in service, to 
specifically include the noise exposure 
that the veteran has alleged he 
experienced during service.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).



